To the Defendants in this case or their Solicitors &c.
Please take notice that I shall proceed to take the Deposition of Mrs Elizabeth Chittenden (a sick & infirm witness at the House of Capn James Chittenden on Grosse Isle within the County of Wayne by & before John A. Rucker Esq on Saturday the second day of October 1824. between the hours of eight oclock A M & 4 oclock P.M. of the said day to be used in the said case & especially in the hearing of the case as between the Complainant & Solomon Sibley Esquire one of said Defendants.
Woodbridge for Comp*
Detroit Sepr 30, 1824
This day Sepr 30, 1824 a true Copy of the above served upon me.

[In the handwriting of William Woodbridge]